Case: 19-1467   Document: 88     Page: 1   Filed: 07/31/2020




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  ALACRITECH, INC.,
                      Appellant

                            v.

 INTEL CORPORATION, CAVIUM, LLC, DELL, INC.,
                 Appellees

                   UNITED STATES,
                       Intervenor
                 ______________________

                  2019-1467, 2019-1468
                 ______________________

    Appeals from the United States Patent and Trade-
 mark Office, Patent Trial and Appeal Board in
 Nos. IPR2017-01409, IPR2017-01410, IPR2017-01736,
 IPR2017-01737, IPR2018-00338, IPR2018-00339.
                 ______________________

                 Decided: July 31, 2020
                 ______________________

     SANFORD IAN WEISBURST, Quinn Emanuel Urquhart &
 Sullivan, LLP, New York, NY, for appellant. Also repre-
 sented by JOSEPH M. PAUNOVICH, Los Angeles, CA.

    GARLAND STEPHENS, Weil, Gotshal & Manges LLP,
 Houston, TX, for appellee Intel Corporation. Also repre-
 sented by MELISSA LARUE HOTZE; GREGORY SILBERT, New
 York, NY; AMANDA BRANCH, ANNE MARIE CAPPELLA,
Case: 19-1467    Document: 88    Page: 2   Filed: 07/31/2020




 2                           ALACRITECH, INC.   v. INTEL CORP.



 Redwood Shores, CA.

     KARINEH KHACHATOURIAN, Rimon, P.C., Palo Alto, CA,
 for appellee Cavium, LLC. Also represented by NIKOLAUS
 A. WOLOSZCZUK.

     KIRK T. BRADLEY, Alston & Bird LLP, Charlotte, NC,
 for appellee Dell, Inc.   Also represented by EMILY
 CHAMBERS WELCH, Atlanta, GA; BRADY COX, Dallas, TX.

     MELISSA N. PATTERSON, Appellate Staff, Civil Divi-
 sion, United States Department of Justice, Washington,
 DC, for intervenor. Also represented by ETHAN P. DAVIS,
 COURTNEY DIXON, SCOTT R. MCINTOSH; THOMAS W.
 KRAUSE, FARHEENA YASMEEN RASHEED, Office of the
 Solicitor, United States Patent and Trademark Office,
 Alexandria, VA.
                  ______________________

     Before MOORE, CHEN, and STOLL, Circuit Judges.
 STOLL, Circuit Judge.
      Alacritech, Inc. appeals the Patent Trial and Appeal
 Board’s final written decisions holding certain claims of
 U.S. Patent No. 8,131,880 unpatentable as obvious. We
 affirm in part, vacate in part, and remand. In particular,
 we hold that the Board did not adequately support its
 finding that the asserted prior art combination teaches or
 suggests a limitation recited in claims 41–43 of the
 ’880 patent. We therefore vacate the Board’s obviousness
 determination as to claims 41–43 and remand for further
 proceedings regarding those claims. We find no reversible
 error in the Board’s remaining obviousness determina-
 tions. Accordingly, we affirm the Board’s decisions in all
 other respects.
Case: 19-1467       Document: 88     Page: 3   Filed: 07/31/2020




 ALACRITECH, INC.   v. INTEL CORP.                           3



                          BACKGROUND
     The ’880 patent relates to computer networking, and
 is specifically directed to offloading certain network-
 related processing tasks from a host computer’s central
 processing unit (CPU) to an “intelligent network interface
 card” (INIC). ’880 patent Abstract. By offloading network
 processing tasks from the general-purpose CPU to the
 specialized hardware of the INIC, the invention purport-
 edly improves performance by accelerating network
 communications while freeing the CPU to focus on other
 tasks. See id.
     According to the ’880 patent, one of the tasks that can
 be offloaded from the CPU to the INIC is the reassembly
 of data from packets received by the host computer from
 the network. See id. at col. 5 ll. 48–58, col. 76 ll. 17–22.
 Claim 41 is illustrative and recites “a flow re-assembler,
 disposed in the network interface” as follows:
    41. An apparatus for transferring a packet to a
    host computer system, comprising:
    a traffic classifier, disposed in a network interface
    for the host computer system, configured to classi-
    fy a first packet received from a network by a
    communication flow that includes said first pack-
    et;
    a packet memory, disposed in the network inter-
    face, configured to store said first packet;
    a packet batching module, disposed in the net-
    work interface, configured to determine whether
    another packet in said packet memory belongs to
    said communication flow;
    a flow re-assembler, disposed in the network inter-
    face, configured to re-assemble a data portion of
    said first packet with a data portion of a second
    packet in said communication flow; and
Case: 19-1467     Document: 88      Page: 4    Filed: 07/31/2020




 4                              ALACRITECH, INC.   v. INTEL CORP.



     a processor, disposed in the network interface,
     that maintains a TCP connection for the commu-
     nication flow, the TCP connection stored as a con-
     trol block on the network interface.
 Id. at col. 93 l. 60 – col. 94 l. 12 (emphasis added to dis-
 puted claim limitation). Independent claim 43 similarly
 recites a “network interface comprising . . . a re-assembler
 for storing data portions of said multiple packets without
 header portions in a first portion of said memory.” Id.
 at col. 94 ll. 32–41.
      Appellees Intel Corporation, Cavium, LLC, and Dell
 Inc. (collectively, “Intel”) petitioned for inter partes review
 of certain claims of the ’880 patent. As relevant on ap-
 peal, Intel asserted that the challenged claims would have
 been obvious over Thia 1 in view of Tanenbaum. 2 In a pair
 of final written decisions, the Board agreed, holding all of
 the challenged claims unpatentable as obvious. See
 generally Intel Corp. v. Alacritech, Inc. (’409 Decision),
 No. IPR2017-01409, 2018 WL 5992621 (P.T.A.B. Nov. 14,
 2018) (holding unpatentable claims 1, 5–10, 12, 14, 16, 17,
 20–23, 27, 28, 45, and 55); Intel Corp. v. Alacritech, Inc.
 (’410 Decision), No. IPR2017-01410, 2018 WL 5992623
 (P.T.A.B. Nov. 14, 2018) (holding unpatentable claims 32,
 34, 35, 37–39, and 41–43).




     1   Y.H. Thia & C.M. Woodside, A Reduced Operation
 Protocol Engine (ROPE) for a Multiple-Layer Bypass
 Architecture, in PROTOCOLS FOR HIGH SPEED NETWORKS IV
 224 (G. Neufeld & M. Ito eds., 1995).
     2   ANDREW S. TANENBAUM, COMPUTER NETWORKS
 (3d ed. 1996).
Case: 19-1467       Document: 88     Page: 5   Filed: 07/31/2020




 ALACRITECH, INC.   v. INTEL CORP.                           5



     Alacritech appeals the Board’s obviousness determi-
 nations as to independent claims 1, 32, 41, and 43. 3 We
 have jurisdiction under 28 U.S.C. § 1295(a)(4)(A).
                           DISCUSSION
                                 I
      On appeal, Alacritech argues that the Board’s analy-
 sis is inadequate to support its finding that the asserted
 prior art teaches or suggests the reassembly limitations in
 claims 41–43. For the reasons that follow, we agree with
 Alacritech.
     We review the Board’s decisions under the standard
 set forth in the Administrative Procedure Act, which, in
 relevant part, requires us to set aside conclusions or
 findings that are “arbitrary, capricious, an abuse of dis-
 cretion, or otherwise not in accordance with law,” or
 “unsupported by substantial evidence.”           5 U.S.C.
 § 706(2)(A), (E). To support our review, “the Board is
 obligated to ‘provide an administrative record showing the
 evidence on which the findings are based, accompanied by
 the agency’s reasoning in reaching its conclusions.’”
 TQ Delta, LLC v. Cisco Sys., Inc., 942 F.3d 1352, 1358
 (Fed. Cir. 2019) (quoting In re Lee, 277 F.3d 1338, 1342
 (Fed. Cir. 2002)). We do not require “perfect explana-
 tions,” and “we will uphold a decision of less than ideal
 clarity if the agency’s path may reasonably be discerned.”
 In re NuVasive, Inc., 842 F.3d 1376, 1382–83 (Fed. Cir.
 2016) (quoting Bowman Transp., Inc. v. Ark.-Best Freight
 Sys., Inc., 419 U.S. 281, 286 (1974)). We do, however,



    3   Alacritech’s appeal briefing also included a chal-
 lenge to the appointment of the Administrative Patent
 Judges on the Board under the Appointments Clause of
 the Constitution, but this challenge has since been with-
 drawn and waived. See Dkt. No. 73.
Case: 19-1467    Document: 88     Page: 6    Filed: 07/31/2020




 6                            ALACRITECH, INC.   v. INTEL CORP.



 require that the Board’s own explanation be sufficient “for
 us to see that the agency has done its job.” Id. at 1383.
     The Board’s analysis of the disclosure of the reassem-
 bly limitations in claims 41–43 falls short of that which
 the APA and our precedent require. After briefly reciting
 some of the parties’ arguments in two terse paragraphs,
 the Board merely concludes that “data portions of packets
 are reassembled” in both claim 41 and the asserted prior
 art. ’410 Decision, 2018 WL 5992623, at *5. 4 In doing so,
 the Board appears to misapprehend both the scope of the
 claims and the parties’ arguments.
      The claim limitations at issue require that reassembly
 take place in the network interface, as opposed to a cen-
 tral processor. E.g., ’880 patent col. 94 ll. 5–8 (claim 41
 reciting “a flow re-assembler, disposed in the network
 interface, configured to re-assemble a data portion of said
 first packet with a data portion of a second packet in said
 communication flow” (emphasis added)); see also id.
 at col. 3 ll. 45–47 (“The present invention offloads network
 processing tasks from a CPU to a cost-effective intelligent
 network interface card (INIC).”). No party disputed that
 reassembly is disclosed by the asserted prior art. The
 crux of the dispute was where reassembly takes place in
 the prior art and whether that location satisfies the claim
 limitations. See, e.g., J.A. 10247 (Intel arguing that
 “Thia . . . discloses a flow re-assembler on the network
 interface to re-assemble data portions of packets within a
 communication flow” (emphasis added)); J.A. 10577
 (Alacritech responding that “[n]either Thia nor Tanen-
 baum discloses a flow re-assembler that is part of the


     4   The Board did not separately address the similar
 reassembly limitation in independent claim 43, and the
 parties do not appear to have raised materially distinct
 arguments for that limitation. Thus, for the purposes of
 this appeal, claims 41–43 rise and fall together.
Case: 19-1467       Document: 88     Page: 7   Filed: 07/31/2020




 ALACRITECH, INC.   v. INTEL CORP.                           7



 NIC” (emphasis added)). The Board’s analysis does not
 acknowledge that aspect of the parties’ dispute, much less
 explain how the prior art teaches or suggests reassembly
 in the network interface. As such, we cannot reasonably
 discern whether the Board followed a proper path in
 determining that the asserted prior art teaches or sug-
 gests the reassembly limitations, and by extension, that
 the subject matter of claims 41–43 would have been
 obvious.
     Intel asserts that the Board adopted Intel’s extensive
 discussion of the reassembly limitations in the petition by
 “favorably” citing to the petition in the final written
 decision. Appellees’ Br. 25–26. We do not find this argu-
 ment persuasive. Although the Board cited to the rele-
 vant portions of Intel’s petition as it recounted certain
 arguments made by Intel, the Board did not endorse,
 adopt, or otherwise suggest that it was persuaded by
 those arguments, much less explain why it found those
 arguments persuasive.        See ’410 Decision, 2018 WL
 5992623, at *5 (citing J.A. 10227–28, 10247–48); see also
 Pers. Web Techs., LLC v. Apple, Inc., 848 F.3d 987, 993
 (Fed. Cir. 2017) (rejecting Board’s analysis as “inade-
 quate” where it did not “cite, let alone explain or analyze
 or adopt” the relevant portion of the petition).
     Intel also argues that it should prevail because the
 Board “soundly rejected” Alacritech’s interpretation of
 Thia. Appellees’ Br. 27. But the Board’s rejection of
 certain arguments made by Alacritech does not necessari-
 ly support the Board’s finding that the asserted prior art
 teaches or suggests reassembly in the network interface.
 See NuVasive, 842 F.3d at 1383 (“[I]t is not adequate to
 summarize and reject arguments without explaining why
 the [Board] accepts the prevailing argument.”). That is
 especially the case here, where the parties’ briefing focus-
 es on the disclosure of the reassembly limitations by one
 reference (Thia), but the Board appears to have relied on
 a different reference (Tanenbaum) to support its finding.
Case: 19-1467    Document: 88     Page: 8    Filed: 07/31/2020




 8                            ALACRITECH, INC.   v. INTEL CORP.



 Intel specifically argued in the petition that “[l]ike
 Tanenbaum[], Thia also discloses block data transfers to
 host memory, but Thia adds that the transfer is from the
 network interface.” J.A. 10247 (emphasis added). 5 Intel
 maintained the same position on reply, contending that
 Alacritech’s “argument regarding the flow re-assembler is
 based on an erroneous interpretation of Thia,” and reiter-
 ating that Thia discloses a re-assembler in its network
 interface adaptor. J.A. 10736–37 (emphasis added). The
 Board nonetheless concluded that Alacritech had failed to
 establish “how the re-assembly of data portions of packets
 of Tanenbaum (relied upon by Petitioner) differs from the
 reassembly of data portions of packets, as recited in
 claim 41.” ’410 Decision, 2018 WL 5992623, at *5 (em-
 phasis added). Because the Board’s reasoning appears to
 be untethered to either party’s position, we cannot infer


     5   In the petition, Intel briefly argues in conclusory
 fashion that Tanenbaum “suggests that the re-assembler
 is provided on a network interface,” but then immediately
 pivots to Thia, which assertedly “provides an express
 disclosure.” J.A. 10247. The Board quoted this sentence
 without endorsement when it recounted Intel’s argu-
 ments. ’410 Decision, 2018 WL 5992623, at *5 (quoting
 J.A. 10247). As explained above, we do not interpret the
 Board’s decision as having endorsed or adopted Intel’s
 reassembly arguments. But even if the Board had en-
 dorsed or adopted Intel’s conclusory statement regarding
 Tanenbaum, that would have been inadequate to support
 the Board’s obviousness determination as to claims 41–43.
 See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007)
 (“[R]ejections on obviousness grounds cannot be sustained
 by mere conclusory statements; instead, there must be
 some articulated reasoning with some rational underpin-
 ning to support the legal conclusion of obviousness.”
 (alteration in original) (quoting In re Kahn, 441 F.3d 977,
 988 (Fed. Cir. 2006))).
Case: 19-1467       Document: 88     Page: 9   Filed: 07/31/2020




 ALACRITECH, INC.   v. INTEL CORP.                           9



 from the Board’s rejection of one of Alacritech’s argu-
 ments regarding Tanenbaum that the Board necessarily
 adopted Intel’s position regarding Thia. That distin-
 guishes this case from Paice LLC v. Ford Motor Co.,
 where “the Board’s obviousness determinations flow[ed]
 directly from its rejection of [the patent owner’s] argu-
 ments, and the Board’s analysis [was] commensurate with
 [the patent owner’s] arguments.” 881 F.3d 894, 905
 (Fed. Cir. 2018) (citing Novartis AG v. Torrent Pharm.
 Ltd., 853 F.3d 1316, 1327–28 (Fed. Cir. 2017)).
      After conceding that “the Board did not discuss in de-
 tail Alacritech’s arguments regarding Thia,” Intel insists
 that the substantial evidence standard requires us to
 affirm “so long as there is evidentiary support in the
 record, even if the support was not specifically cited by
 the Board.” Appellees’ Br. 28–29. This is a fundamental-
 ly incorrect statement of the law. In support, Intel mus-
 ters only a footnote from a 2002 opinion of this court that,
 in response to a dissent, suggests without direct support
 that we may review the Board’s factual findings just as
 we review those of a district court because we affirm
 judgments, not opinions. See id. at 29 (citing In re Hus-
 ton, 308 F.3d 1267, 1281 n.9 (Fed. Cir. 2002)). But our
 precedent is clear: under the APA, “[o]ur review of a
 patentability determination is confined to ‘the grounds
 upon which the Board actually relied.’”           TQ Delta,
 942 F.3d at 1358 (quoting Power Integrations, Inc. v. Lee,
 797 F.3d 1318, 1326 (Fed. Cir. 2015)). And although our
 review under the APA is deferential, that “does not re-
 lieve the agency of its obligation to develop an evidentiary
 basis for its findings.” Id. (quoting Lee, 277 F.3d at 1344).
 Indeed, the more recent precedents of NuVasive and its
 progeny—which include far more developed discussions of
 the APA than the footnote on which Intel relies—plainly
 establish that the Board is obligated to “articulate a
 satisfactory explanation for its action including a rational
 connection between the facts found and the choice made.”
Case: 19-1467    Document: 88      Page: 10   Filed: 07/31/2020




 10                           ALACRITECH, INC.   v. INTEL CORP.



 NuVasive, 842 F.3d at 1382 (quoting Motor Vehicle Mfrs.
 Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
 (1983)). Accordingly, we vacate the Board’s obviousness
 determination as to claims 41–43 and remand for the
 Board to reconsider whether the asserted prior art teach-
 es or suggests the entirety of the reassembly limitations,
 including the requirement that reassembly takes place in
 the network interface.
                              II
     Alacritech raises two additional challenges on appeal,
 but we do not find them persuasive.
     First, again addressing claims 41–43, Alacritech con-
 tests the Board’s finding that an ordinarily skilled artisan
 would have been motivated to combine Thia and Tanen-
 baum. Specifically, Alacritech avers that Tanenbaum
 teaches away from the combination with Thia, and in any
 event the Board’s conclusion otherwise is insufficient to
 support a motivation to combine.
     We hold that the Board’s finding of a motivation to
 combine Thia and Tanenbaum is supported by substantial
 evidence. A reasonable factfinder could conclude, as the
 Board did, that Tanenbaum merely expresses a prefer-
 ence and does not teach away from offloading processing
 from the CPU to a separate processor. See, e.g., J.A. 2863
 (Tanenbaum explaining that “[u]sually, the best approach
 is to make the protocols simple and have the main CPU
 do the work” (emphases added)); see also Meiresonne
 v. Google, Inc., 849 F.3d 1379, 1382 (Fed. Cir. 2017) (“A
 reference that ‘merely expresses a general preference for
 an alternative invention but does not criticize, discredit,
 or otherwise discourage investigation into’ the claimed
 invention does not teach away.” (quoting Galderma Labs.,
 L.P. v. Tolmar, Inc., 737 F.3d 731, 738 (Fed. Cir. 2013))).
 The Board’s finding that an ordinarily skilled artisan
 would have been motivated to combine Thia and Tanen-
 baum is further supported by the Board’s express en-
Case: 19-1467    Document: 88        Page: 11   Filed: 07/31/2020




 ALACRITECH, INC.   v. INTEL CORP.                          11



 dorsement of other arguments offered by Intel in favor of
 the combination. See ’410 Decision, 2018 WL 5992623,
 at *5–6. Alacritech does not specifically challenge this
 additional support for the Board’s finding. Accordingly,
 we affirm the Board’s finding of a motivation to combine.
 When the Board addresses claims 41–43 on remand, it
 need not reconsider its finding of a motivation to combine
 Thia and Tanenbaum.
      Second, Alacritech challenges the Board’s finding that
 the asserted prior art discloses the “operation code” limi-
 tation in claims 1 and 32. Each claim recites “associating
 an operation code” with a packet identified earlier in the
 claim, wherein the operation code indicates a status of
 that packet. 6 E.g., ’880 patent col. 90 ll. 1–6. Alacritech
 essentially seeks a narrowing interpretation that would
 limit the recited association to a direct mapping between
 one packet and one operation code. See, e.g., Appellant’s
 Br. 41 (arguing that “claims 1 and 32 expressly require
 that the operation code be associated with a particular
 packet (not a group of packets) and that it identify the
 status of said packet (not a group of packets)” (citing
 ’880 patent col. 89 l. 59 – col. 90 l. 11 (claim 1), col. 93
 ll. 3–28 (claim 32))). Alacritech provides no support for its
 interpretation beyond the language of the claims them-
 selves.



     6    Claim 1 recites “associating an operation code
 with said first packet, wherein said operation code indi-
 cates a status of said first packet, including whether said
 packet is a candidate for transfer to the host computer
 system that avoids processing said header portion by the
 host computer system in accordance with said TCP proto-
 col.” ’880 patent col. 90 ll. 1–6. Claim 32 recites “associ-
 ating an operation code with said packet, wherein said
 operation code identifies a status of said packet.” Id.
 at col. 93 ll. 20–21.
Case: 19-1467   Document: 88     Page: 12    Filed: 07/31/2020




 12                           ALACRITECH, INC.   v. INTEL CORP.



     We agree with the Board that the plain claim lan-
 guage, on its own, does not preclude an operation code
 from being associated with more than one packet. See
 ’409 Decision, 2018 WL 5992621, at *3; ’410 Decision,
 2018 WL 5992623, at *4. That is especially so here,
 where the broadest reasonable interpretation applies. 7
 Under the Board’s correct interpretation, a reasonable
 factfinder could further find, as the Board did, that Thia
 teaches or suggests the recited operation code at least
 through its global flag, which is associated with the
 processing status of multiple received packets.         See
 ’409 Decision, 2018 WL 5992621, at *3; ’410 Decision,
 2018 WL 5992623, at *4. Thus, the Board’s finding that
 the asserted prior art discloses the “operation code” limi-
 tation is supported by substantial evidence. We accord-
 ingly affirm the Board’s obviousness determinations as to
 claims 1 and 32.
                        CONCLUSION
      For the foregoing reasons, we vacate the Board’s obvi-
 ousness determination as to claims 41–43 and remand for
 further proceedings consistent with this opinion. We
 affirm the Board’s decisions in all other respects.
      AFFIRMED-IN-PART, VACATED-IN-PART, AND
                    REMANDED




       7  Per recent regulation, the Board applies the Phil-
 lips claim construction standard to IPR petitions filed on
 or after November 13, 2018. See Changes to the Claim
 Construction Standard for Interpreting Claims in Trial
 Proceedings Before the Patent Trial and Appeal Board,
 83 Fed. Reg. 51,340 (Oct. 11, 2018) (codified at 37 C.F.R.
 § 42.100(b)). Because Intel filed the petitions before
 November 13, 2018, the broadest reasonable interpreta-
 tion standard applies to the IPR decisions on appeal.
Case: 19-1467    Document: 88        Page: 13   Filed: 07/31/2020




 ALACRITECH, INC.   v. INTEL CORP.                          13



                              COSTS
     No costs.